UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 November, 2012 Commission File Number: 0-9266 AVINO SILVER & GOLD MINES LTD. Suite 900, 570 Granville Street, Vancouver, BC V6C 3P1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. þForm 20-Fo Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No þ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SUBMITTED HEREWITH Exhibits: Press Release datedNovember 7,2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AVINO SILVER & GOLD MINES LTD. (Registrant) Date: November 7, 2012 By: /s/Dorothy Chin Dorothy Chin, Corporate Secretary 3
